Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in parent Application No. JP2020-030600, filed on 02/26/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/03/2022, 06/07/2021 and 02/16/2021 are compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 16-19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakakibara (US 2019/0207596 A1).
Regarding Claim 1, Sakakibara teaches a comparator (fig.2; Para.0173) comprising: a comparison circuit that performs comparison between an input signal and a reference signal and changes a level of a signal to be output to a first node in accordance with a result of the comparison (fig.3-4; Para.0066 and 0078; comparing signal between pixel signal a reference signal REF and changes a level of a signal to be output); and a positive feedback circuit including an amplifier unit that includes a current source load and outputs a signal in accordance with a potential of the first node to a second node (fig.2; Para.0074;  comparison circuit 51 includes positive feedback circuit 63) and a feedback unit that positively feeds back a signal in accordance with a potential of the second node to the first node, wherein the feedback unit includes a first transistor to which output of the amplifier unit is fed back and a switch that controls turning on or off of the first transistor (fig.2; Para.0074;  comparison circuit 51 and positive feedback circuit 63 outputs the comparison result which inverted when pixel signal SIG is higher than the reference signal REF).

Regarding Claim 16, Sakakibara teaches the comparator according to claim 1, wherein the current source load forms a gate grounded circuit and includes a tenth transistor whose control node is supplied with a bias voltage that is different from a reference voltage and a bias hold capacitor connected to a control node of the tenth transistor (fig.25; Para.0074 and 0085). 

Regarding Claim 17, Sakakibara teaches the comparator according to claim 1, wherein the second node is an output node of the positive feedback circuit (fig.2; Para.0074; comparison circuit 51 and positive feedback circuit 63).  

Regarding Claim 18, Sakakibara teaches the comparator according to claim 1, wherein the first node is an output node of the positive feedback circuit (fig.2; Para.0074; comparison circuit 51 and positive feedback circuit 63).  

Regarding Claim 19, Sakakibara teaches comparator according to claim 1, wherein the comparison circuit includes a clamp capacitor provided to a node to which the input signal is input and a clamp capacitor provided to a node to which the reference signal is input (fig.2; Para.0074 and 0085).

Allowable Subject Matter
Claims 2-15 and 20-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to teach Claim 2 and depended claims 3-15, 20-24 and 26-28 which specifically comprises the following features in combination with other recited limitations:-- the amplifier unit of the positive feedback circuit includes a second transistor of a first conductivity type whose first main node is connected to a first voltage node supplied with a first voltage and whose control node is connected to the first node and a first current source load connected between a second voltage node supplied with a second voltage, which is different from the first voltage, and a second main node of the second transistor.

The prior art fails to teach Claim 25 which specifically comprises the following features in combination with other recited limitations:-- a plurality of pixel units arranged so as to form a plurality of rows and a plurality of columns and each including a pixel including a photoelectric converter and the comparator according to claim 1 in which a signal in accordance with charge generated in the photoelectric converter of the pixel is the input signal; a plurality of output lines arranged on each of the plurality of columns and each connected to the pixel units on a corresponding column; and a counter circuit that is provided in association with each of the plurality of output lines and outputs, as digital data of the input signal, a count value in accordance with a length of a period from start of comparison between the input signal and the reference signal to a change of a level of a signal output from the pixel unit on a corresponding column.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYEZ A BHUIYAN whose telephone number is (571)270-1562.  The examiner can normally be reached on 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FAYEZ A. BHUIYAN
Examiner
Art Unit 2698

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698